Citation Nr: 9904374	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
indebtedness in the amount of $41,009.00, to include the 
issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  He died in January 1967, and the appellant was found 
to have been his legal spouse at the time of his death.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Portland, Oregon, 
which denied the appellant's request for waiver of an 
overpayment created by the termination of her nonservice-
connected death pension benefits retroactive to March 1, 
1990.



FINDINGS OF FACT

1.  The appellant has held herself out as married to NM for 
several years.  

2.  Nothing on file shows that the appellant and NM have been 
legally married; there is no marriage license or its 
equivalent on file.

3.  While the evidence on file shows that the appellant was 
informed that she needed to notify VA if she remarried, 
nothing on file shows that she was informed of the need to 
notify VA if she was living with another person of the 
opposite sex and holding herself out openly to the public to 
be the spouse of such other person.



CONCLUSIONS OF LAW

1.  As the appellant held herself out as married to NM, the 
overpayment resulting from the termination of the appellant's 
VA pension benefits was properly created.  38 U.S.C.A. §§ 
101, 1501 et seq. (West 1991 & Supp. 1998); 38 C.F.R. § 3.50 
(1998).

2.  The evidence of record does not support the conclusion 
that the appellant committed misrepresentation or acted in 
bad faith.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 1.962, 1.965, 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  A July 1968 Report of Contact reflects that the 
appellant had just learned of the veteran's death in January 
1967.  The appellant reported that she was the veteran's 
legal wife and as far as she knew there had never been a 
divorce.  However, she acknowledged that she and the veteran 
had been separated on a number of occasions.  She submitted a 
VA Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by Widow or Child, that same 
month.  Among other things, she reported that she and the 
veteran had been married in October 1958, that they were 
married at the time of his death, and that she had not 
remarried since his death.  She also reported that she worked 
as a housekeeper for which she received $600.00 in room and 
board with no other income.  On a VA Form 21-4100, Statement 
of Income and Net Worth, submitted in May 1969, the appellant 
again reported that she had not remarried since the death of 
the veteran.  She again reported that her only income was the 
$600.00 in room and board she received as a housekeeper.

In May 1969, the appellant was awarded a hardship payment of 
pension benefits for the period from July 17, 1968, to April 
30, 1969.  The evidence on file shows that she has continued 
to receive pension benefits since that time.

By a letter dated in February 1970, the appellant reported 
that she had stopped working as a housekeeper due to an 
accident that occurred the past December.  Specifically, she 
reported that she had a seizure and a cracked tailbone, and 
was no longer able to work as a result.  Also, she continued 
to report that she had not remarried since the death of the 
veteran.  On a VA Form 21-4100 received in April 1970, she 
reported that she expected to receive no income in 1970.

In January 1980, the appellant elected to receive pension 
under the Improved Pension Law, 95-388.  At that time she 
submitted a VA Form 21-4100, wherein she reported that she 
had not remarried since the veteran's death.  She continued 
to report that she had not remarried on VA Forms 21-8918, 
Improved Pension Eligibility Verification Report, received in 
January 1987, October 1987, and December 1988; and VA forms 
21-0518, Improved Pension Eligibility Verification Report, 
received in December 1988, December 1989, September 1990, 
September 1991, September 1992, September 1993, and September 
1994.  The appellant also reported on all of these documents 
that she was not working and had no income.

The Board notes that correspondence sent by the VA in 
December 1987 which advised the appellant that she needed to 
immediately inform the VA if there was any changes in, among 
other things, her marital status.  However, there is nothing 
in the record to show that the appellant was informed that 
she needed to inform the VA if she held herself out as 
married.

An April 1995 Report of Contact shows that an official from 
the Social Security Administration (SSA) contacted the RO to 
verify the rate for the appellant due to an SSI claim.  It 
was noted that there was a difference in the last name of the 
appellant because, according to the SSA records, the 
appellant had been married to her second husband - NM - since 
one year after the veteran died.  

A July 1995 Report of Contact shows that the appellant 
requested new Social Security cards in February 1960, January 
1964, January 1970, December 1975, October 1984, and February 
1990, in which she reported different surnames.  The 
appellant used the veteran's surname in February 1960 and 
January 1970, and NM's surname in December 1975 and February 
1990.  It was noted at this time that the SSA records did not 
indicate whether the changes in name represented changes in 
marital status. 

Correspondence was sent to the appellant by the RO in July 
1995.  The RO noted that the appellant had been receiving 
pension benefits since July 17, 1968, as the surviving spouse 
of the veteran.  It was also noted that she had furnished 
annual reports since that time wherein she stated that she 
had not remarried since the veteran's death.  The RO informed 
the appellant that information had been received from the SSA 
that she may have remarried, and that she may have been 
remarried for many years.  Therefore, the RO requested that 
she submit a signed statement regarding her marital status, 
and that she should indicate the dates of any marriages since 
the veteran's death in January 1967.  Furthermore, the RO 
reported that if no response was received within 60 days from 
the date of the letter, then it was proposed to terminate the 
appellant's surviving spouse benefits retroactive to July 17, 
1968.  The RO informed her that this adjustment would result 
in an overpayment of benefits which had been paid to her, and 
that if this proposed action was taken, then she would be 
notified of the exact amount of the overpayment and given 
repayment information.

The appellant submitted a statement in response to the above 
correspondence in August 1995.  She detailed years of abuse 
by both her father, stepmother, and the veteran.  The 
appellant reported that she took a job as NM's live-in 
housekeeper and babysitter to his children in order to escape 
the veteran's abuse.  She also reported that her father 
continued to threaten her.  Further, the appellant reported 
that although she had moved with NM several times, they had 
never slept together and maintained separate bedrooms.  
Although she did not recall the exact circumstances, she 
reported that one day NM told her she could use his surname.  
She reported that someone at the D.A.'s office told her it 
was legal to use NM's last name.  Additionally, she reported 
that she informed the RO in San Francisco about her name 
change, but that RO reportedly told her that it was okay as 
long as she had not remarried.  The appellant also indicated 
that she changed her name so her father would not be able to 
find her.  She reported that her father was now dead.  

The appellant also submitted a VA Form 21-686c, Declaration 
of Marital Status, in August 1995 wherein she stated that she 
was not married.  She also reported on an August 1995 Report 
of Contact that she had not remarried since the veteran's 
death, and that she did not hold herself out as a married 
person.

A separate August 1995 Report of Contact shows that an 
official with the SSA informed the RO that Social Security 
records contained a September 1993 claim application where 
the appellant said she was married to NM.  Social security 
records reportedly also included a copy of a 1993 tax return 
that the appellant and NM filed jointly as married.  Also, 
the appellant reportedly filed a Social Security claim in 
1990 in which she used NM's surname.

Lay statements were submitted in support of the appellant's 
contentions in September 1995.  One statement was from NM, 
who reported that he was single, that he and the appellant 
were not married nor had they ever claimed to be married.  
Another statement was from DMC, who reported that he had 
known the appellant for 35 years, and in that time the 
appellant was never married or claimed to be married.  The 
appellant also submitted her own statement where she reported 
that she had not been married or held herself out to be 
married since the veteran's death.

Medical records are on file concerning the appellant from the 
Oregon Health Sciences University that cover the period from 
July 1993 to September 1995.  These records identify the 
appellant with NM's surname.  An undated "Adult Problem 
Sheet" identified NM as her husband, and she was identified 
as married in records dated in August 1993.  She also 
identified NM as her spouse and guarantor on an August 1993 
Emergency Room sheet.  Moreover, the appellant made reference 
to her "husband" on records dated in July 1993, October 
1993, November 1993, December 1993, March 1994, April 1994, 
August 1994, and March 1995.  Further, in the July 1993 
records, the appellant reported that she had been married to 
her "husband" for 30 years.  The Board also notes that the 
appellant received counseling in February 1994 due to the 
confusion she felt following her father's death as he had 
sexually and physically abused her as a child.

Also on file is a copy of a June 1997 SSA Administrative Law 
Judge Decision which found, among other things, that the 
appellant had been holding herself out as married to NM.  It 
was noted that the appellant had a hearing before the 
Administrative Law Judge wherein she testified that she was 
not legally married to NM and had not held herself out to be 
his wife.  She reportedly submitted a copy of her "widow's 
benefit allowance" from the VA in support of her claim.  She 
also testified that she checked with the VA to make sure that 
she could still receive these benefits if she were living 
with someone else, and the VA reportedly told her that it was 
not against the law for two people to live together.  The 
Administrative Law Judge held that it was not within his 
province to ascertain whether the appellant was properly 
receiving these benefits, and that this evidence was not 
persuasive in that the other evidence was overwhelming that 
the appellant and NM held themselves out as husband and wife.  
The medical records from the Oregon Health Science University 
Hospital were cited in support of this decision.  Other 
evidence included the fact that in January 1994 the appellant 
reported to a consultative examiner that she was twice 
married, and was currently living with her husband.  In 
January 1993 she reportedly described the stress of dealing 
with her husband's workers' compensation case to a treating 
source.  Further, state income tax returns filed by NM in 
1993 and 1994 reportedly identified the appellant as his 
wife.  Additionally, in a March 1994 statement for 
determining continuing eligibility for supplemental security 
income payments , the appellant reportedly identified NM as 
her spouse.  That same month, the appellant reported on an 
SSA report of contact that her income consisted of her 
"spouse's teamster's pension," and described herself as 
living with her spouse in a mobile home they were buying.  
For these reasons, the Administrative Law Judge found that 
the appellant was not credible in asserting that she did not 
hold herself out as married to NM or sharing in his 
resources.  Therefore, it was concluded that clear and 
convincing evidence showed that the appellant was to be 
treated as married pursuant to 20 C.F.R. § 416.1806(a)(3).  
This regulation was cited in the decisions as follows:

You and an unrelated person of the 
opposite sex are living together in the 
same household at or after the time you 
apply for SSI benefits, and you both lead 
people to believe that you are husband 
and wife.

In a February 1998 Administrative Decision, the RO found that 
the appellant had held herself out to be the spouse of NM.  
The date determined for the appellant having held herself out 
as married was February 1990, the most recent date she used 
NM's name for Social Security purposes and the most recent 
date that correlated with the evidence of record.  

By correspondence dated in February 1998, the RO informed the 
appellant that her benefits were being terminated effective 
March 1, 1990, because it had been found that she had been 
holding herself out as married.  It was noted that it was 
proposed in July 1995 to stop her benefits effective January 
31, 1967.  The appellant was informed of the evidence used in 
consideration of this decision, and was provided with an 
excerpt of the February 1998 Administrative Decision which 
found that she had been holding herself out as married since 
February 1990.

The appellant submitted a statement in March 1998, wherein 
she contended that she had used NM's surname only because she 
was running from her "stepfather."  She reiterated her 
account of the abuse she experienced from her father, 
stepmother, and the veteran.  The appellant also stated that 
she and NM had never married, and that the State of Oregon 
does not recognize common law marriages.  She asserted that 
NM had asked her to help care for his mother beginning in 
1989, and that she was the reason that there were problems 
with NM's taxes in 1993 and 1994.  Further, she emphasized 
that she did not have access to NM's assets.

Also submitted was a new statement from DMC, dated in March 
1998.  DMC reported that he had accompanied the appellant at 
a meeting with the RO in August 1995.  An official at the RO 
reportedly told them that it did not make a difference that 
the appellant used a different surname, as long as her 
"I.D." remained the same, and that he did not care who the 
appellant lived with.  Furthermore, this official reportedly 
told them that the VA does not correspond with the SSA.  
Thus, DMC contended that these assertions by the RO official 
constituted misrepresentation on the part of the VA, and 
proved that the appellant was not at fault.  DMC also 
asserted that, to the best of his knowledge, the appellant 
had not held herself out as married to anyone since 1964.  He 
also supported the appellant's contention that she changed 
her name because she was hiding from her father.

The RO appears to have treated the above correspondence from 
the appellant and DMC as a request for a waiver as a Referral 
of Indebtedness was sent to the Committee in March 1998.  By 
an April 1998 decision, the Committee found that the 
appellant was not entitled to a waiver because there was 
willful misrepresentation of a material fact with the intent 
of retaining eligibility for VA benefits.  Specifically, that 
she had continued to report to the VA that she was not 
remarried, but, per the February 1998 Administrative 
Decision, she held herself out as the wife of NM since 
February 1990.  

The appellant's Notice of Disagreement was received in July 
1998, and a Statement of the Case was issued in September 
1998.  In her November 1998 Substantive Appeal the appellant 
expressed her belief that she had acted in good faith.  She 
asserted that the VA, on several occasions, had advised her 
that changing her name or living with another person would 
not affect her benefits.  Also, she indicated that she did 
not have access to NM's income for her own benefit.  She 
emphasized that she had explained her reasoning in support of 
a waiver in several letters to the VA.  


Legal Criteria.  Overpayments created by retroactive 
discontinuance of an award are subject to recovery if 
recovery is not waived.  The law precludes waiver of recovery 
of an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 (1998).

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
which results in a loss to the Government."  
Misrepresentation is commonly understood to be any 
manifestation, by words or other conduct, by one person to 
another that, under the circumstances, amounts to an 
assertion not in accordance with known facts.  Black's Law 
Dictionary, 6th. Ed., 1990.  Misrepresentation of a material 
fact must be more than non-willful or mere inadvertence.  38 
C.F.R. § 1.962(b).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  This standard 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all- inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (1998).

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  See generally 38 U.S.C.A. §§ 101, 1501 et 
seq. 

Generally, a surviving spouse is a person who was married to 
the veteran at the time of death and has not remarried or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50 (1998).

A veteran, surviving spouse or child who is receiving 
pension, or a parent who is receiving compensation or 
dependency and indemnity compensation, must notify the 
Department of Veterans Affairs of any material change or 
expected change in his or her income or other circumstances 
which would affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that he or 
she will begin to receive additional income or when his or 
her marital or dependency status changes.  38 C.F.R. § 3.660 
(1998).


Analysis.  In the instant case, the Board finds that a clear 
preponderance of the evidence shows that the appellant has 
held herself out to be the wife of NM for several years.  The 
evidence in support of this finding includes the medical 
records from the Oregon Health Services Hospital, the Reports 
of Contact from the SSA, and the June 1997 SSA Administrative 
Law Judge Decision.  Granted, not all of the documents 
referred to by Administrative Law Judge in his decision are 
on file, but the decision in and of itself does support the 
finding that the appellant has held herself out as married to 
NM.  

The appellant has contended that she and NM are not married 
and have never been married, and has offered numerous 
explanations as to the exact nature of their relationship.  
For example, she reported that while she has lived with NM 
for several years, it was in the capacity as housekeeper and 
caretaker first to NM's children and then his mother.  Also, 
she reported that while she has used his surname, it was so 
her father would be unable to find her.  Furthermore, she has 
contended that someone with the VA reportedly told her that 
living with another person and using a different name would 
not result in the termination of her VA benefits.  The Board 
notes that the February 1994 record from Oregon Health 
Services Hospital does support the appellant's contention 
that she was abused by her father.  However, this does not 
change the fact that the preponderance of the evidence 
clearly shows that the appellant has held herself out as 
married to NM for several years.  Furthermore, the Board 
finds that the appellant's credibility regarding her exact 
relationship to NM is in doubt given the contradictory 
statements she made on the records from the Oregon Health 
Services Hospital.  These records show that the appellant 
voluntarily made repeated references to having a husband on 
several different occasions, and that she identified NM as 
her husband.  As these statements were made in the context of 
obtaining medical treatment, the Board finds they are more 
credible than the statements made by the appellant in the 
context of obtaining monetary benefits from the VA or the 
SSA.  Furthermore, these contradictory statements also cast 
doubt on the statements received from NM and DMC regarding 
the appellant's relationship with NM.

As the appellant has held herself out as married to NM, the 
Board concludes that the overpayment resulting from the 
termination of the appellant's VA pension benefits was 
properly created.  38 U.S.C.A. §§ 101, 1501 et seq.; 
38 C.F.R. § 3.50.

With respect to the appellant's assertions that she was 
informed that changing her name or living with someone would 
not result in the termination of her VA pension benefits, the 
Board notes that these assertions are legally correct.  The 
law does not require the termination of pension benefits 
simply for changing one's name or living with someone.  
However, as in the instant case, the law does require the 
termination of pension benefits when these and/or other 
actions show that the surviving spouse has been holding him 
or herself out as the spouse of such other person.  38 C.F.R. 
§ 3.50.

The Board also notes that the appellant was informed by 
correspondence dated in December 1987 that she needed to 
immediately inform the VA of any change in her marital 
status.  However, nothing in the record shows that she was 
ever informed of the need to notify the VA if she held 
herself out as married.  It is noted that there is no 
evidence on file that the appellant is legally married to NM; 
there is no marriage license or its equivalent on file.  Due 
to this lack of notice, and absent evidence of an actual 
marriage, the Board must find that evidence of record does 
not support the conclusion that the appellant engaged in 
misrepresentation when she reported that she had not 
remarried.  Taking into account the doctrine of reasonable 
doubt (38 C.F.R. § 3.102), the Board must find that these 
assertions were non-willful or mere inadvertence regarding 
the exact nature of the appellant's relationship to NM.  38 
C.F.R. § 1.962(b).  


ORDER

Inasmuch as it was proper to terminate the appellant's VA 
pension benefits due to her holding herself out as married to 
NM, the overpayment of $41,009.00 was properly created.

The benefit sought on appeal is allowed to the extent that 
the Board has found that the overpayment was not the result 
of misrepresentation or bad faith on the part of the 
appellant.


REMAND

For the reasons stated above, the Board has concluded that 
the evidence on file does not support the conclusion that the 
appellant committed misrepresentation or acted in bad faith.  
Thus, she is entitled to have the issue of waiver of recovery 
of overpayment considered under the standard and principles 
of "equity and good conscience."  As this was not done below, 
the Board concludes that a remand is warranted in the instant 
case.  

The Board also notes that the records in the claims folder 
appear incomplete.  There are references to the veteran's 
period of service, and that he was receiving VA disability 
benefits at the time of his death.  No such records are on 
file.  Also, there is no evidence that the appellant and the 
veteran were married in October 1958 other than the 
appellant's own assertions, beginning with the July 1968 
Report of Contact.  The Board notes that the appellant would 
not have been recognized as the veteran's surviving spouse at 
the time of his death without proof of marriage.  Further, 
nothing indicates that there is an additional volume or that 
the claims folder needed to be rebuilt.  Granted, this does 
not change the facts of the instant case as the preponderance 
of the evidence shows that the appellant held herself out as 
married which resulted in the termination of her VA pension 
benefits and the creation of the overpayment.  Nevertheless, 
the Board is of the opinion that an explanation is necessary 
regarding these apparently missing records.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide an explanation 
regarding the apparently missing records 
pertaining to the veteran's period of 
service, his service-connected disability 
at the time of his death, and proof of 
his marriage to the appellant.  A copy of 
this explanation should be provided to 
the appellant and her representative.

2.  After any necessary development has 
been accomplished, such as obtaining up-
dated financial data, the appellant's 
request for waiver of recovery of the 
overpayment should be reviewed by the 
Committee on Waivers and Compromises 
under the standard and principles of 
"equity and good conscience."  

If the determination remains adverse to the appellant, she 
and her representative should be provided a Supplemental 
Statement of the Case and be afforded the appropriate time in 
which to respond.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the appellant until she 
receives further notice.  The purpose of this REMAND is to 
obtain clarifying information and also to insure that the 
requirements of due process of law are satisfied.  The Board 
intimates no opinion as to the disposition warranted 
regarding the matters at issue pending completion of the 
requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

